Order granting defendants’ motion to compel acceptance by plaintiffs of defendants’ notice of appeal reversed on the Taw, with ten dollars costs and disbursements; and the motion denied, with ten dollars costs. The notice of entry wMch defendants claim was defective complies fully with the requirements of section 612 of the Civil Practice Act. It was indorsed upon a copy of the judgment and the notice of entry informed the defendants of the name of the court in wMch the judgment was entered, the date when it was entered and the place where it was entered, to wit, the office of the clerk of the “ within named Court,” wMch court was named within as being the Supreme Court, Westchester county. This ease is to be distinguished from Livingston v. New York Elevated R. R. Co. (60 Hun, 473) and differs from the cases of Tudor v. Ebner (109 App. Div. 521) and Woolson Spice Company v. Columbia Trust Company (200 id. 860). In so far as those two cases parallel the situation herein, we do not agree with those decisions. Accordingly, the notice of entry being sufficient, the notice of appeal from the judgment served on March 12, 1934, was not served within the thirty-day period, the running of which began on February 2, 1934. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.